Citation Nr: 0100386	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a VA RO decision which denied an increase in a 10 
percent rating for a service-connected right knee disability; 
the veteran appealed for an increased rating.  A 
videoconference hearing was held before an acting veterans 
law judge in September 2000.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

At a September 2000 Board videoconference hearing, the 
veteran testified that he underwent surgery on his right knee 
in February 2000; records of such surgery are not in the 
claims folder and should be obtained. Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103A); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Moreover, the Board notes that the veteran last underwent a 
VA compensation examination to evaluate the level of severity 
of his right knee disability in May 1999, prior to his most 
recent right knee surgery; consequently, it is the judgment 
of the Board that a current VA examination, with X-ray 
studies, is warranted.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); Caffrey v. Brown, 6 Vet. App. 377 (1994);  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The examiner should be 
asked to determine the severity of the veteran's service-
connected right knee disability (including any instability), 
should note for the record any objective evidence of pain 
referable to the right knee, and should assess the degree of 
additional limited motion or other functional impairment 
during use or flare-ups due to such pain, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, an 
examination of right knee scars should be made to determine 
whether a separate rating is warranted for any such scars.  
Prior to the examination, any ongoing medical records should 
be obtained.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103); 
Murincsak, supra.

Finally, the Board notes that at his September 2000 hearing, 
the veteran reported instability of the right knee.  The 
medical evidence demonstrates that the veteran has been 
diagnosed with degenerative joint disease of the right knee.  
Recent precedent opinions of the VA General Counsel have held 
that separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of a knee (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010) and for instability of a 
knee (38 C.F.R. § 4.71a, Diagnostic Code 5257).  VAOPGCPREC 
9-98 and 23-97.  After the above development has been 
completed, the RO should readjudicate the veteran's claim for 
an increased rating for a right knee disability, with 
consideration of the possible application of VAOPGCPREC 9-98 
and 23-97, and with consideration of DeLuca, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a right knee disability 
since 1999.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  
The veteran should also be asked to 
submit any additional medical records he 
may have in his possession.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate the severity of the veteran's 
service-connected right knee disability.  
All indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  

All clinical findings must be reported in 
detail in the examination report.  The 
ranges of motion of the right knee should 
be noted in degrees.  The examiner should 
also note whether there is any right knee 
instability; and, if so, it should be 
classified as mild, moderate or severe.  
The examiner should determine if any 
right knee scars attributable to the 
service connected disability are tender 
on objective demonstration, poorly 
nourished or with repeated ulceration.

The examiner should determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should note any objective 
evidence of pain referable to the right 
knee, and should opine as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claim 
for an increased rating for a right knee 
disability.  The RO should consider 
DeLuca, supra, and VAOPGCPREC 9-98 and 
23-97.  Consideration should also be 
given as to whether a separate rating may 
be given for any scars of the right knee 
attributable to the service connected 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued an SSOC, and given an opportunity 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



